Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election of Group I (Claims 1-15), as well as Applicant’s species election of Species 1C and 2C (SEQ ID NO.: 3 and SEQ ID NO.: 6), without traverse in the reply filed on 17 November 2021 are acknowledged.  
Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III, there being no allowable generic or linking claim. In addition, the nonelected amino acid and mRNA SEQ ID NOs. (i.e., SEQ ID NOs.: 1, 2, 4 and 5) and all limitations relating to said nonelected species, are withdrawn from further consideration at this time. Election was made without traverse, in the reply to the Restriction/Election Office Action mailed 17 August 2021, filed on 17 November 2021.

Status of Claims
Claims 16-22 show incorrect status identifiers. Applicant is reminded that claims 16-22 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714(II)(C)(A)).
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action. 

Claims 1-22 are pending.
Claims 16-22 are withdrawn from consideration, being drawn to nonelected inventions Groups II and III, in view of the election of Group I in the reply filed 17 November 2021 to the Restriction/Election Office Action mailed 17 August 2021 .
	Claims 1-15 are rejected.
	Claim 2 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2018/043403, 07/24/2018, which claims benefit of 62/536,000, 07/24/2017.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-15 have the effective filing date of 24 July 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.


Drawings
The drawings were received on 16 January 2020.  These drawings are accepted.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites: “…wherein the glucose-6-phosphatase polypeptide is encoded by G6PC”, which should read: “…wherein the glucose-6-phosphatase polypeptide is encoded by the glucose-6-phosphatase gene G6PC.”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim 1 recites: “A method of treating a disease or disorder associated with a glucose-6-phosphatase deficiency in a subject comprising administering to the subject a therapeutically effective amount of a composition comprising a modified mRNA molecule encoding a glucose-6-phosphatase polypeptide or active fragment thereof.”
However, it is not clear what is meant by an ‘active’ fragment of a glucose-6-phosphatase (G6Pase) polypeptide. That is, it is not clear if ‘active’ refers to a biological characteristic of the G6Pase enzyme or a characteristic unrelated to its enzymatic activity.
The specification recites: “As used herein, a ‘biologically active fragment’ refers to a portion of a molecule, e.g., a gene, coding sequence, mRNA, polypeptide or protein, which has a desired length or biological function.” (originally-filed specification, pg. 9, lines 12-14). However, this description refers to a ‘biologically active’ fragment, which is not recited in claim 1. On the other hand, the descriptor ‘desired’ is a relative term which does not specify the metes and bounds of either the length or the biological function of said biologically active fragment.
For the purpose of compact prosecution, the claim will be interpreted to mean that the modified mRNA molecule encodes a G6Pase polypeptide or fragment thereof.


Claims 3, 4 and 5 recite: “…comprises an amino acid sequence…identical to a sequence selected from the group consisting of SEQ ID NOS: 4-6.”
However, SEQ ID NOs.: 4-6, as filed, are nucleic acid sequences, not amino acid sequences. Therefore, it is not clear if the claims refer to amino acid sequences translated from SEQ ID NOs.: 4-6 or if the requested identity matches (i.e., of at least about 80%, 85% or 90%) should be determined by comparing nucleic acid sequences in the prior art.
For the purpose of compact prosecution, the claims will be interpreted to read: “…comprises an amino acid encoded by a nucleotide sequence…identical to a sequence selected from the group consisting of SEQ ID NOS: 4-6.”
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11, 13 and 15 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Chou (International Patent Application Publication No. WO 2016/106303 A1; cited on the IDS submitted 17 November 2021) as evidenced by MetaCyc (glucose-6-phosphatase. Datasheet [online]. Copyright 2021), and NCBI Blast (SEQ ID NO. comparisons, downloaded 22 Feb. 2022).
[It is noted that claims 7 and 12 are free of prior art.]

Chou as evidenced by MetaCyc and NCBI Blast addresses the limitations of claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 13 and 15.
Regarding claim 1, Chou discloses vectors encoding a modified glucose-6-phosphatase-α (G6PC) enzyme with increased activity and its use, such as for treatment of glycogen storage disease (GSD) and complications associated with GSD (pg. 1, lines 9-11). Glycogen storage disease type Ia (GSD-Ia or von Gierke disease, 

It is noted that Applicant recites the term ‘a modified mRNA molecule’ in claim 1. The specification recites: “The terms ‘modified’ or ‘modification’…refer to an alteration of a canonical nucleic acid residue that can be, for example, incorporated into a polynucleotide, e.g., an mRNA molecule, which can then be used for a therapeutic treatment. Modifications to an mRNA molecule can include, for example, physical or chemical modifications to a base, such as, for example, the depletion of a base or a chemical modification of a base, or sequence modifications to a nucleic acid sequence relative to a reference nucleic acid sequence” (spec., pg. 6, lines 6-13). The term and its description is also an art-related term with regard to altered or mutated RNA or DNA.

-α enzyme, as taught by Chou, and the glucose-6-phosphatase enzyme, as instantly claimed.
MetaCyc teaches that synonyms for the enzyme glucose-6-phosphatase include G6Pase-alpha or glucose-6-phosphatase-alpha (pg. 1).
That is, the enzyme names glucose-6-phosphatase-α and the glucose-6-phosphatase are synonymous with each other.

Regarding claim 2, G6Pase-α, encoded by the G6PC gene, is a hydrophobic protein anchored in the endoplasmic reticulum (ER) by nine transmembrane helices (pg. 1, lines 17-18 [Claim 2- the glucose-6-phosphatase polypeptide is encoded by G6PC]).
Regarding claims 3, 4 and 5, the modified G6Pase-α sequence comprises a S298C mutation. This modified G6Pase-α comprises or consists of amino acid sequence SEQ ID NO.: 8 (pg. 18, lines 15-17). The modified G6Pase-α comprising an S298C mutation is encoded by a nucleic acid sequence as set forth in SEQ ID NO.: 6 (pg. 18, lines 35-41 thru pg. 19, lines 1-11 [Claims 3, 4 and 5- the glucose-6-phosphatase polypeptide comprises an amino acid sequence that is at least about 80%, 85%, 90% or 95% identical to a sequence selected from the group consisting of SEQ ID NO.: 6] [species election]).

NCBI Blast shows that SEQ ID NO.: 6, as shown by Chou, has 99.9% nucleic acid identity to the nucleic acid sequence of instant SEQ ID NO.: 6 [species election].


Regarding claim 6,  the modified G6Pase-α sequence comprises a S298C mutation. This modified G6Pase-α comprises or consists of amino acid sequence SEQ ID NO.: 8 (pg. 18, lines 15-25 [Claim 6- the glucose-6-phosphatase polypeptide comprises an amino acid sequence that is at least 95% identical to a sequence selected from the group consisting of SEQ ID NO:3. [species election]).

NCBI Blast shows that SEQ ID NO.: 8, as shown by Chou, has 99.9% amino acid identity to the amino acid sequence of instant SEQ ID NO.: 3 [species election]).
That is, the SEQ ID NO.: 8, as shown by Chou, and instantly-claimed SEQ ID NO.: 3 are different by 4 amino acids, which ~ 99.9% identical in amino acid sequence. 

Compare to Applicant’s hG6PC variants 1 and 2 which contain the amino acid mutation S298C, which is shown by Chou. The instant specification recites that G6Pase variant 2 has the amino acid sequence of SEQ ID NO.: 3 (spec., pg. 12, lines 10-18); and the G6Pase variant 2 coding sequence has the nucleotide sequence of SEQ ID NO.: 6 (pg. 13, lines 28-35 thru pg. 14, lines 1-14). 
Compare to SEQ ID NOs: 8 and 6, respectively, shown in Chou.


Regarding claim 13, the method includes selecting a subject with glycogen storage disease type Ia (GSD-Ia) and administering to the subject a therapeutically effective amount of the rAAV, or compositions comprising the rAAV, disclosed (pg. 2, lines 28-30 [Claim 13- the glucose-6-phosphatase deficiency is glycogen storage disease type 1a (von Gierke's disease)]).
Regarding claim 15, the recombinant vectors further include stuffer nucleic acid sequence situated between the G6PC promoter/enhancer and the intron, as well as between the intron and the G6PC coding sequence; and 5' and 3' inverted terminal repeat (ITR) sequences (pg. 13, lines 2-5 [Claim 15- the modified mRNA molecule comprises a poly(A) tail, a Kozak sequence, a 3' untranslated region, a 5' untranslated region or any combination thereof (i.e., the promoter region of any gene is a 5’ untranslated region]).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. §103 as being unpatentable over Chou (International Patent Application Publication No. WO 2016/106303 A1; cited on the IDS submitted 17 November 2021) as evidenced by MetaCyc (glucose-6-phosphatase. Datasheet [online]. Copyright 2021), and NCBI Blast (SEQ ID NO. comparisons, downloaded 22 Feb. 2022) in view of Bhanot et al. (U.S. Patent Application Publication No. 2011/0166065 A1), and Stovall et al. ((2015) Curr. Protoc. Nucleic Acid Chem. 56: 9.6.1-9.6.33; see NIH Public Access document for page/para. citations, pp. 1-45).

Claim 14 is dependent upon claim 1, and claim 1 is rejected by Chou as evidenced by MetaCyc and NCBI Blast.

Chou as evidenced by MetaCyc and NCBI Blast addresses the limitations of claim 1.
Regarding claim 1, Chou shows vectors encoding a modified glucose-6-phosphatase-α (G6PC) enzyme with increased activity and its use, such as for treatment of glycogen storage disease (GSD) and complications associated with GSD (pg. 1, lines 9-11). Glycogen storage disease type Ia (GSD-Ia or von Gierke disease, MIM232200) is caused by a deficiency in glucose-6-phosphatase-α (G6Pase-α or G6PC), an enzyme that is expressed primarily in the liver, kidney, and intestine (pg. 1, lines 14-16). Also provided is a method of treating any complication associated with GSD-Ia in a subject with a deficiency in G6Pase-α by administering to the subject a therapeutically effective amount of the rAAV, or compositions comprising the rAAV as disclosed (pg. 2, lines 31-34 thru pg. 3, lines 1-2). rAAV is an adeno-associated virus vector comprising the nucleic acid molecules encoding human G6Pase-α or those encoding modified human G6Pase-α (pg. 2, lines 18-22 [Claim 1- A method of treating a disease or disorder associated with a glucose-6-phosphatase deficiency in a subject comprising administering to the subject a therapeutically effective amount of a composition comprising a modified mRNA molecule encoding a glucose-6-phosphatase polypeptide or fragment thereof]).

It is noted that Applicant recites the term ‘a modified mRNA molecule’ in claim 1. The specification recites: “The terms ‘modified’ or ‘modification’…refer to an alteration of a canonical nucleic acid residue that can be, for example, incorporated into a polynucleotide, e.g., an mRNA molecule, which can then be used for a therapeutic 

Chou does not specifically show the relationship between the glucose-6-phosphatase-α enzyme, as taught by Chou, and the glucose-6-phosphatase enzyme, as instantly claimed.
MetaCyc teaches that synonyms for the enzyme glucose-6-phosphatase include G6Pase-alpha or glucose-6-phosphatase-alpha (pg. 1).
That is, the enzyme names glucose-6-phosphatase-α and the glucose-6-phosphatase are synonymous with each other.

Chou as evidenced by MetaCyc, and NCBI Blast does not show: 1) the modified mRNA molecule comprises at least one modified nucleoside selected from the group consisting of: pseudouridine, 1-methyl pseudouridine, N1-methyl pseudouridine, 5-methylcytidine, 5-methyluridine, 2'-O-methyluridine, 2-thiouridine and N6-methyladenosine [Claim 14].

Bhanot et al. addresses the limitations of claim 14.
Bhanot et al. shows oligomeric compound compositions and methods for modulating the expression of glucose-6-phosphatase translocase (also known as 
Regarding claim 14, the internucleoside (backbone) linkages of the oligomeric compounds are phosphorothioate throughout the oligonucleotide. All cytidine residues are 5-methylcytidines (pg. 26, para. [0249] [Claim 14- the modified mRNA molecule comprises at least one modified nucleoside selected from the group which includes 5-methylcytidine]).

Stovall et al. provides motivation for using the modified nucleosides, shown by Bhanot et al., in creating mutations in RNA, as shown by Chou, by way of addressing the limitations of claim 14.
Regarding claim 14, Stovall et al. teaches that incorporation of modified nucleotides into in vitro RNA or DNA selections offer many potential advantages, such as the increased stability of selected nucleic acids against nuclease degradation, improved affinities, expanded chemical functionality, and increased library diversity (pg. 1, Abstract).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating a disease or disorder associated with a glucose-6-phosphatase (G6Pase) deficiency in a subject comprising administering to the subject a therapeutically effective amount of a composition comprising a modified mRNA molecule encoding a glucose-6-phosphatase polypeptide, as shown by Chou as evidenced by MetaCyc, and NCBI Blast, by utilizing 
One of ordinary skill in the art would have been motivated to have made those modifications, because Stovall et al. teaches that incorporation of modified nucleotides into in vitro RNA or DNA selections offer many potential advantages, such as the increased stability of selected nucleic acids against nuclease degradation, improved affinities, expanded chemical functionality, and increased library diversity (pg. 1, Abstract). Therefore, one of ordinary skill in the art of mRNA modification would consider using modified nucleosides, e.g., 5-methycytidine, when producing mRNA mutant nucleic acid sequences (leading to mutant amino acid sequences leading to mutant polypeptides) in view of potential advantages cited above.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651